Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 6, 2003, convicting defendant upon his plea of guilty of the crime of gang assault in the first degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to the crime of gang assault in the first degree and was sentenced, in accordance with the plea agreement, to a prison term of 10 years, followed by five years of postrelease supervision. We are unpersuaded by defendant’s sole contention on appeal that the sentence imposed was harsh and excessive. Given the nature of defendant’s crime, which left the victim disabled as a result of the brutal beating inflicted by defendant and others, and the fact that the sentence, which was not the harshest possible, was part of a negotiated plea agreement, we find no extraordinary circumstances warranting a reduction of the *689sentence imposed (see People v Gregory, 290 AD2d 810, 811 [2002], lv denied 98 NY2d 675 [2002]; People v La France, 193 AD2d 1002 [1993], lv denied 82 NY2d 756 [1993]).
Cardona, P.J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.